COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Rita Lemons v. Betty J. Garmond, Mamie Bright, Justin
                            Thomas, and Jacqueline R. Woodward

Appellate case number:      01-15-00570-CV

Trial court case number:    14-DCV-213789

Trial court:                240th District Court of Fort Bend County

        Appellant, Rita Lemons, has filed a “Motion to Designate,” requesting that “the
following items are to be designated to be forwarded to the First Court of Appeals” and
listing hearing transcripts and exhibits. Appellant, without necessity of an order from this
Court, may make a written request to the court reporter that the court reporter prepare a
reporter’s record for appeal. See TEX. R. APP. P. 34.6(b)(1), (2). Accordingly, we dismiss
as moot appellant’s motion.
       It is so ORDERED.


Judge’s signature:_/s/ Terry Jennings
                   Acting individually

Date: September 1, 2015